                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

    KAREN EDWARDS, an individual;

                        Plaintiff,                                        8:17CV266

          vs.
                                                                            ORDER
    THE URBAN LEAGUE OF NEBRASKA,
    INC., a Nebraska Non Profit corporation;

                        Defendant.


        This matter is before the court on the parties’ joint motion to restrict access to the
trial testimony of Karen Edwards, Filing No. 113.1 Pursuant to the joint stipulated
protective order, Filing No. 45, financial and medical information is protected from
disclosure in this matter.

        THEREFORE, IT IS ORDERED that the parties’ joint motion to restrict access to
the trial testimony of Karen Edwards, Filing No. 113 is granted. The transcript of the trial
testimony of Karen Edwards, Filing No. 113 shall be filed as restricted.


         Dated this 8th day of November, 2019.

                                                        BY THE COURT:

                                                        s/ Joseph F. Bataillon
                                                        Senior United States District Judge




1
  The Court notes that counsel failed to comply with NECivR. 5.3(a). Counsel are instructed to so comply
in the future.
